DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 02/08/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-22 are pending.
Election/Restrictions
Newly submitted claims 16-20 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 21, drawn to a transistor outline (“TO”) package, classified in G02B 6/4263	{of the transistor outline [TO] can type};
II. Claims 16-20 and 22, drawn to a process for making a TO package, classified in G02B 6/4236 {Fixing or mounting methods of the aligned elements}.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by cutting the annular metal blank instead of embossing as recited by the product claims. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 --the different inventions have acquired a separate status in the art in view of their different classification
--the different inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention (Invention I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. Applicant argues that “Yabe does not teach that the thickened portion is formed to the interior”.  The examiner respectfully disagrees and submits a modified FIG. 3A of Yabe . 

    PNG
    media_image1.png
    700
    420
    media_image1.png
    Greyscale
 
As seen in the modified FIG. 3A of Yabe shown above, a thickness of a lateral or sidewall portion of the cap (2) increases in a location just above the thinner portion (21) in a direction towards the interior of the cap (i.e., moving in a direction from left to right starting at the left side of the cap (2)).  Furthermore, there would have only been two possible ways to modify the metal cap (3) of Nakaya to have a thinner lateral wall portion using the teachings of Yabe: by providing Nakaya’s metal cap (3) with a thicker lateral wall portion towards the interior of the metal cap (3) or by providing a thicker lateral wall portion towards the exterior of metal cap (3). It is submitted that either possibility would have been obvious to use when modifying Nakaya with Yabe.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 6,409,398 to Nakaya et al. (hereinafter “Nakaya”) in view of Patent No. 7,507,035 to Yabe (“Yabe”).  Nakaya and Yabe were applied in a prior Office action.
In re claim 1, Nakaya discloses a transistor outline package, see FIG. 1, comprising: 
a header/stem (2) with at least one optoelectronic device (1); and 
a pot-shaped metal cap (3) bonded to the header (2) such that a hermetically sealed interior is formed for arranging the at least one optoelectronic device (1) therein, the metal cap (3) including a window being transmissive to electromagnetic radiation, a lateral wall, and an end wall, 
a lateral wall portion and an end wall portion having an identical wall thickness as seen in FIG. 1.  Alternatively, it would have been obvious to use an identical wall thickness for the lateral and end wall portions of Nakaya because there were only three possible choices for choosing the relative thicknesses of these wall portions.  See col. 1, lines 22-60 of Nakaya for further details. 

Thus, Nakaya only differs from claim 1 in that he does not teach his lateral wall portion and end wall portion are both formed with an increased thickness towards the interior compared to a portion of the lateral wall adjacent to the header (2).  Yabe, on the other hand, teaches a metal See FIGS. 2-3 and col. 3, lines 14-53 of Yabe. 

A modified FIG. 3A of Yabe is reproduced below to demonstrate a portion of the lateral wall in Yabe with an increased thickness towards the interior of the metal cap compared to the thinner portion (21). 

    PNG
    media_image1.png
    700
    420
    media_image1.png
    Greyscale
 


In re claim 2, Nakaya in view of Yabe only differs in that neither teaches a lateral wall portion or an end wall portion having a wall thickness which is at least 1.2 times that of the portion of the lateral wall adjacent to the header.  Changes in size or proportion, however, have been held as obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior Gardner.

In re claim 3, Nakaya in view of Yabe only differs in that neither teaches the thickened lateral wall portion and thickened end wall portion have a wall thickness which is less than 5 times that of the portion of the lateral wall adjacent to the header.  Changes in size or proportion, however, have been held as obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the case at hand, there is no evidence that the relative thickness dimensions recited by claim 3 provide an additional difference in performance to the claimed device. It is further noted that Yabe already taught using a thicker lateral wall portion (22) with a thinner lateral wall portion (21). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 4, there is no disclosed performance benefit from using the claimed wall thickness of 0.10-0.25 mm. Therefore, claim 4 is also considered obvious in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 5, there is no disclosed performance benefit from using the claimed wall thickness of wall thickness of 0.3-1.0 mm.  Therefore, claim 5 is also considered obvious in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 6, as seen in his FIGS. 3A-3B, Yabe includes a transition area (22) of the lateral wall of the metal cap (2), at which a wall thickness of the wall changes, and an upper surface of the header (3) is spaced from the transition area (22) of the lateral wall of the metal cap (2).  The package of Nakaya would have also included these same features of Yabe for the same reasons mentioned with respect to claim 1, thereby obtaining the invention specified by claim 6.

In re claim 7, as seen in his FIGS. 3A-3B of Yabe, the transition area (22) includes ample space for the at least one optoelectronic device (1) of Nakaya to protrude from below.  

In re claim 8, as seen in his FIG. 1, the window of Nakaya has the form of a soldered lens that includes lens (4).  The limitation “the metal cap is in the form of a deep-drawn cap” is considered product-by-process in nature and does not appear to further limit the structure of the metal cap itself.  See MPEP § 2113.

In re claim 9, it would have been further obvious to provide the metal cap (3) of Nakaya in view See also col. 5, lines 40-43 of Nakaya. 

In re claim 10, as seen in FIG. 1, Nakaya further discloses an optical subassembly with a housing (5/9) that is bonded to the transistor outline package for connection of a single-mode fiber.

In re claim 13, the transistor outline package of Nakaya is a TO-46 type package.

In re claim 14, there is no disclosed performance benefit from using the claimed relative dimensions of the thickened lateral wall portion. Therefore, claim 14 is also considered obvious in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 15, as seen in FIG. 1 of Nakaya, the window is arranged centrally in the end wall and, as seen in FIG. 3A of Yabe, the lateral wall of Yabe includes a lower portion (21) which has a smaller wall thickness compared to the end wall of Yabe.  Therefore, claim 15 is also considered obvious in view of Nakaya combined with Yabe for the same reasons given with respect to claim 1.

In re claim 21, Nakaya discloses a transistor outline package, see FIG. 1, comprising: 
a header (2) with at least one optoelectronic device (1); and 
a pot-shaped metal cap (3) bonded to the header (2) such that a hermetically sealed interior is formed for arranging the at least one optoelectronic device (1) therein, the metal cap including a window being transmissive to electromagnetic radiation, a lateral wall, and an end 
a lateral wall portion and an end wall portion having an identical wall thickness as seen in FIG. 1 of Nakaya.  Alternatively, it would have been obvious to use an identical wall thickness for the lateral and end wall portions of Nakaya because there were only three possible choices for choosing the relative thicknesses of these wall portions.  See col. 1, lines 22-60 of Nakaya for further details. 

Thus, Nakaya only differs from claim 21 in that he does not teach wherein a portion of the lateral wall and a portion of the end wall are formed with an increased thickness towards the interior compared to a portion of the lateral wall adjacent to the header and wherein the transition where the wall thickness increases is in a stepped manner.  Yabe, on the other hand, teaches a metal cap (2) comprising a lateral wall portion (21) adjacent to a header (3) that is thinner than both a different lateral wall portion (22) and an end wall portion of the metal cap (2).  The transition where the lateral wall thickness increases in Yabe is in a stepped manner as seen in FIG. 3A of Yabe.  See FIGS. 2-3 and col. 3, lines 14-53 of Yabe. Furthermore, there would have only been two possible ways to modify the metal cap (3) of Nakaya to have a thinner lateral wall portion using the teachings of Yabe: by providing Nakaya’s metal cap (3) with a thicker lateral wall portion towards the interior of the metal cap (3) or by providing a thicker lateral wall portion towards the exterior of metal cap (3). It is submitted that either possibility would have been obvious to use when modifying Nakaya with Yabe.  In order to absorb welding . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Yabe as applied to claim 10 above, and further in view of Patent Publication No. US 2002/0114593 A1 to Terada et al. (“Terada”).  Terada was also applied in a prior Office action.
In re claim 11, Nakaya in view of Yabe only differs in that Nakaya does not teach his metal cap (3) or his housing (5) of the optical sub-assembly are made of a material having a coefficient of linear thermal expansion, averaged between 20 and 300 ºC, of less than 14 ppm/K, and wherein the metal cap (3) is made of an iron-nickel or nickel-cobalt alloy or of a ferritic stainless steel.  Terada, on the other hand, teaches a metal cap (15) made of KOVAR (a nickel-cobalt alloy) that has a coefficient of linear expansion of 16×10-6.  See paragraph [0060] of Terada. In order to improve optical coupling efficiency with respect to a rise in temperature, the metal cap (3) of Nakaya in view of Yabe would have been made of the KOVAR material used by Terada, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Nakaya in view of Yabe combined with Terada.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,908,371 (hereinafter “the ‘371 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims appear to be directed to the same disclosure and the same embodiment(s). For example, Figures 1-6 of the ‘371 patent are exactly the same as Figures 1-6 of the pending application.  It would have been obvious to modify the invention of any of claims 1-17 of the ’371 patent by including different aspects from the underlying embodiment of the ‘371 patent claims in order to obtain the invention specified by any of pending claims 1-15 and 21. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1-15 and 21 in view of claims 1-17 of the ‘371 patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
March 15, 2022